Citation Nr: 0528786	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
atopic dermatitis with secondary infection and dyshidrotic 
eczema, currently rated 30 percent, to include entitlement to 
extraschedular rating.

2.  Entitlement to a separate rating of atopic dermatitis 
with secondary infection and dyshidrotic eczema for 
disfigurement of the head, face, and neck from August 30, 
2002.

3.  Entitlement to annual clothing allowance for 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1978.

This appeal is from 1996 and 1997 rating decisions of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The case was previously before the 
Board in October 2003 at which time it was remanded for 
further development.  

The veteran's skin disorder is characterized for rating 
purposes as of the feet and hands.  The several VA 
compensation examinations of record from August 1995 to June 
2004 consistently describe the veteran's skin disorder as 
covering many parts of his body without distinction.  
Photographs of record show contiguous involvement of the skin 
of the feet and up the length of the legs.  There appears no 
reason to limit the veteran's disability to his feet and 
hands; consequently this decision renames the included 
disability for its diagnosis without qualification for 
anatomical location.

The issue of entitlement to an extraschedular rating for the 
veteran's skin disorder and of entitlement to a separate 
rating for disfigurement of the head, face, and neck are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has involvement of skin on multiple parts of 
the body, variously described as large patches of excoriated 
eczema, involving the feet, lower leg, forearms, eyelids, 
neck, and fingers, with lichenification and secondarily 
infected areas, 20 to 35 percent of the skin involved on 
various examinations; the appearance in photographs is 
exceptionally repugnant.

2.  The veteran's skin condition has never had a period of 12 
months with constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs.

3.  There is no evidence that in 1996 the veteran's use of 
physician-prescribed medication for his service-connected 
skin disorder irreparably damaged his outergarments.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent disability rating 
and no higher for atopic dermatitis with secondary infection 
and dyshidrotic eczema are met under the criteria in effect 
when the veteran filed his claim for increased rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1997).

2.  The schedular criteria for a rating in excess of 30 
percent for atopic dermatitis with secondary infection and 
dyshidrotic eczema, rated as dermatitis or eczema, are not 
met under the rating criteria effective August 30, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).

3.  The criteria for an annual clothing allowance for 1996 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810(a)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  
38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 
285 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran filed an informal claim for increased disability 
compensation for atopic dermatitis with secondary infection 
and dyshidrotic eczema in April 1997.  The disability had 
been rated under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1997), as analogous to eczema.  See 
38 C.F.R. § 4.20 (2005) (analogous ratings).  Effective 
August 30, 2002, VA amended that portion of the Schedule for 
Rating Disabilities addressing skin disabilities.  See 67 
Fed. Reg. 49,590-99 (Jul. 31, 2002) (codified as amended at 
38 C.F.R. § 4.118 (2005).  The RO considered both the old and 
the new regulations in a November 2004 Supplemental Statement 
of the Case and provided the rating criteria.  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In a situation such as this, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  The Board should apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, and 
after only if more favorable.  See VAOPGCPREC 3-2000 (April 
10, 2000).

The VA and private medical records available contain nothing 
that suggests that the veteran's atopic dermatitis with 
secondary infection and dyshidrotic eczema is more 
advantageously rated as a scar of any sort than as dermatitis 
or eczema.  Consequently, the disability will be rated as 
eczema or dermatitis, whether under the older or the newer 
criteria.

The older criteria for a 30 percent rating for eczema 
provided that there be constant exudation or itching, 
extensive lesions, or marked disfigurement.  The highest 
rating provided, 50 percent, required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that the appearance is exceptionally 
repugnant.

The newer criteria for a 30 percent rating requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; there must be or have been systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  For the 
highest rating provided, 60 percent, more than 40 percent of 
the entire body or more than 40 percent of exposed areas must 
be affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

The veteran has had VA compensation examinations in August 
1995, June 1999, and June 2004, with outpatient treatment 
records showing frequent, persistent efforts to obtain 
relief.  In brief, the examination reports consistently find 
large eczematous areas of the skin with excoriation and 
secondary infections.  In August 1995 there was yellowish 
exudate on the buttocks and about 30 to 35 percent of the 
skin was involved.  In June 1999 there were excoriated 
plaques on legs, forearms and abdomen with erythematous scaly 
plaque of the upper back, lichenified plaques on the feet and 
maceration on the toe webs.  The examiner did not comment on 
ulceration, exfoliation or crusting, specifically.  There are 
color photographs of record of the feet, legs, and torso 
dated August 1999 and June 2001, and, in this judge's 
opinion, the appearance is exceptionally repugnant.  
Exceptional repugnance of appearance is a criterion of a 50 
percent rating under the older criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The latter photographs show 
persistence, and the appearance in the photographs is 
consistent with the description in the August 1995 
examination report.

A June 2004 VA examination noted the veteran's report of 
persistence of the skin condition and frequent exacerbations.  
The examiner observed eczematous excoriated plaques on the 
lower leg, forearms, eyelid, neck, fingers, and feet 
encompassing about 20 percent of the skin of the whole body 
and 10 percent of the exposed skin.  The examiner reported 
occasional fever as a systemic manifestation of the skin 
disorder.  The examiner noted the veteran used topical 
ointments for treatment and had tried a period of ultraviolet 
light therapy.  The outpatient record of June 2000 showed the 
veteran had tried injection immunotherapy.  There is no 
history of corticosteroids or other immunosuppressive drug 
treatment.

The exceptional repugnance shown in the photographs of record 
and the occasional systemic manifestation of fever present a 
disability picture more nearly approximating the criteria for 
a 50 percent rating under the older criteria than the current 
30 percent criteria.  38 C.F.R. § 4.7 (2005).  The duration 
and persistence of the disorder further weighs in favor of 
the higher rating.  38 C.F.R. §§ 4.1, 4.2 (2005).  Even 
without examination reports of ulceration, exfoliation, or 
exudation, the evidence is at least in equipoise whether the 
disability more nearly approximates the 50 percent level of 
disability under the older criteria.  The benefit of the 
doubt is given to the veteran.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

The evidence of record does not show the criteria for a 60 
percent rating under the newer criteria.  There is no 
evidence of 40 percent or more involvement of the whole or of 
the exposed area of the skin.  The veteran apparently has not 
had any period of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Thus, he has not had such 
therapy continuously or nearly continuously for the past or 
any other 12-month period pertinent to this appeal.

Other aspects of the potential application of the new skin 
criteria cannot be addressed in this decision without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).  They are addressed in the remand, below.


II.  Clothing Allowance

The veteran applied for an annual clothing allowance in April 
1996 because of his use of skin creams.  VA is authorized to 
pay an annual clothing allowance to veteran's who use 
physician-prescribed medication for a skin condition due to a 
service-connected disability upon certification by a 
designated VA medical officer that the skin medication 
irreparably damages the veteran's outergarments.  38 U.S.C.A. 
§ 1162(2) (West 2002); 38 C.F.R. § 3.810(a)(2) (2005).  The 
statute and regulation were the same in 1997.

An Eligibility Determination for Clothing Allowance dated May 
1997 is of record.  It bears a designated VA medical 
officer's certification that the records of the veteran do 
not establish that, because of a service-connected skin 
condition, he uses a medication that causes irreparable 
damage to his outergarments.

The veteran has not asserted that any medication he uses for 
his service-connected skin condition irreparably damages his 
clothing.  His June 1997 notice of disagreement with the 
disallowance noted that he used skin cream, but it did not 
assert that it damaged his clothing.  He has not submitted 
any evidence in support of such a contention, notwithstanding 
that a VA letter of April 2004 notified him that entitlement 
to the benefit required that the skin medication irreparably 
damage his outergarments.

In the absence of any evidence of irreparable damage to the 
veteran's outer garments caused by prescribed skin 
medication, the claim must be denied.  The preponderance of 
the evidence is against granting an annual clothing allowance 
for 1996.

III. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In April 2004, VA notified the veteran by letter of the 
information and evidence necessary to substantiate his 
claims, of his rights to VA assistance, and of his and VA's 
respective burdens in producing information and evidence.  
The letter explicitly requested the veteran to submit any 
pertinent evidence in his possession.  The veteran attended 
VA examinations subsequent to this letter, and his 
representatives made arguments in support of the claim.  In 
light of the continued development of evidence subsequent to 
the April 2004 notice, and the veteran's opportunity to take 
advantage of VA assistance with his claim, he has suffered no 
prejudice because of the belated notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

VA has obtained all evidence of which it had notice and for 
which it had authority.  VA specifically requested the 
veteran by letter of February 2005 to authorize VA to obtain 
certain private medical records.  The veteran did not respond 
within 60 days.  He is required by regulation to cooperate 
with VA's attempts to assist him when VA cannot obtain 
certain evidence without his cooperation.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (2005).  His failure to cooperate with VA's 
effort to assist him with his claim abrogated VA's obligation 
to obtain the medical records that were the objective of the 
request for authorization.  VA has not had any failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e) (2005).

VA examined the veteran in conjunction with this claim in 
June 1999 and June 2004, obtaining medical opinions 
sufficient for the purpose of this appellate decision.  VA's 
efforts have complied with the instructions contained in the 
October 2003 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  VA has discharged its duty to assist 
the veteran in developing the evidence necessary to 
substantiate his claims.  

ORDER

A schedular disability rating of 50 percent for atopic 
dermatitis with secondary infection and dyshidrotic eczema is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An annual clothing allowance for 1996 is denied.


REMAND

The June 2004 VA examiner described the veteran's atopic 
dermatitis with secondary infection and dyshidrotic eczema as 
involving the eyes and the neck.  In a September 2005 Post-
Remand Brief, the veteran's representative made the point 
that the examiner's inclusion of eyes and neck as areas of 
involvement of the veteran's atopic dermatitis with secondary 
infection and dyshidrotic eczema raises the question whether 
the veteran has separately ratable disfigurement under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (scars of face produced 
multiple, separately ratable disabilities when it produced 
multiple, entirely separate, disabling manifestations).  For 
the reasons stated in the introduction for expanding the 
description of the veteran's service-connected skin disorder, 
the representative raises an argument that VA must address to 
finish the veteran's claim.

The June 2004 VA examination report, done in response to the 
August 30, 2002, amendment of the rating criteria for skin 
disorders, does not address whether the involvement of atopic 
dermatitis with secondary infection and dyshidrotic eczema 
affecting the veteran's head, face, or neck presents any of 
the eight characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  Another examination 
must be performed for that purpose.

The evidence of record makes a clear case for further 
development and submission to the Undersecretary for Benefits 
or to the Director, Compensation and Pension Service, of the 
veteran's increased rating claim to allow the appropriate VA 
officer to determine whether to award an extraschedular.  See 
38 C.F.R. § 3.321(b)(1) (2005).  The November 2004 
supplemental statement of the case included the text of 
38 C.F.R. § 3.321(b)(1) (extraschedular ratings), but not a 
word of comment on it applicability to the facts of this 
case.

At a June 2000 VA outpatient clinic visit, the veteran 
reported that he was stopping allergy injections [for his 
skin disorder] due to problems with appointments and work, 
and that he also had problems at work, because his supervisor 
had problems with his light duty.  On a September 2000 visit, 
the veteran sought vocational counseling because his skin 
condition had affected his capacity to carry out his duties 
as a United States Postal Service mail carrier; he again 
mentioned problems with his supervisor.  The note shows he 
was referred to the Vet Center employment counselor.

Marked interference with employment is a criterion for 
submission for extraschedular rating.  That a veteran would 
forego treatment for a service-connected condition because of 
the necessity of his job would appear to be sufficiently 
equivalent to marked interference with employment to warrant 
extraschedular consideration.  The veteran's September 2000 
comments are even more clearly of the sort that on their face 
raises the issue of extraschedular rating in an increased 
rating claim.  See VAOPGCPREC 6-96.  Although the Board 
cannot award extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88 (1996), it is appropriate to 
remand the matter for submission to a VA officer who can.  
VAOPGCPREC 6-96.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination to determine and describe the 
extent of atopic dermatitis with 
secondary infection and dyshidrotic 
eczema of the veteran's head, face and 
neck.  Provide the examiner with the 
claims file.

*	Provide the examiner with the text 
of the eight characteristic of 
disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 note (1) 
(2005).

*	The examiner is to report the 
presence or absence of each of the 
eight characteristics of 
disfigurement due to atopic 
dermatitis with secondary infection 
and dyshidrotic eczema.

*	The examination report is to have 
unretouched color photos of the 
veteran's head, face, and neck.  
Diagnostic Code 7800 note (3) 
(2005).

2.  Obtain a report from the veteran's 
employer of June through September 2000 
about the extent to which the veteran's 
service-connected skin disease interfered 
with his usual duties.  Request the 
veteran to provide the information 
necessary to obtain such information from 
the employer.  Also request the veteran 
to provide any information necessary to 
request such a report from his supervisor 
on any other job where his skin disease 
interfered with his employment.

*	Obtain any available records or 
notes from employment counselling at 
the Vet Center for 2000 or any other 
available records of VA employment 
counselling.

*	If and only if additional evidence 
is obtained that the veteran's skin 
disorder interfered with his 
employment while this claim has been 
pending, submit the veteran's skin 
disorder to an appropriate VA 
officer for extraschedular 
consideration.

3.  Readjudicate the claim for increased 
rating for atopic dermatitis with 
secondary infection and dyshidrotic 
eczema to decide whether the skin disease 
causes disfigurement of the head, face, 
or neck under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005) (i.e., the 
regulation as effective from August 30, 
2002); and for increased rating on an 
extraschedular basis.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


